ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Public Warehousing Company K.S.C.          )      ASBCA No. 58078
                                           )
Under Contract No. SPM300-05-D-3128        )

APPEARANCES FOR THE APPELLANT:                    Michael R. Charness, Esq.
                                                  Jamie F. Tabb, Esq.
                                                   Vinson & Elkins L.L.P.
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling
                                                   DLA Chief Trial Attorney
                                                  Keith J. Feigenbaum, Esq.
                                                  John F. Basiak, Esq.
                                                  Kari L. Scheck, Esq.
                                                   Trial Attorneys
                                                   DLA Troop Support
                                                   Philadelphia, PA

                             ORDER OF DISMISSAL

       Appellant has filed an unopposed motion to dismiss with prejudice. Accordingly,
this appeal is dismissed with prejudice.

       Dated: 13 June 2017

                                               (}1,1 ~ !)\ tJ 'CJiJ-
                                                 MICHAEL N. O'CONNELL
                                                 Administrative Judge
                                               · Armed Services Board
                                                 of Contract Appeals

     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 58078, Appeal of Public
Warehousing Company K.S.C., rendered in conformance with the Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals